

115 S1118 RS: North Korean Human Rights Reauthorization Act of 2017
U.S. Senate
2017-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 280115th CONGRESS1st SessionS. 1118IN THE SENATE OF THE UNITED STATESMay 11, 2017Mr. Rubio (for himself, Mr. Cardin, Mr. Gardner, Mr. Menendez, Mr. Cruz, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsDecember 11, 2017Reported by Mr. Corker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo reauthorize the North Korean Human Rights Act of 2004, and for other purposes.
	
 1.Short titleThis Act may be cited as the North Korean Human Rights Reauthorization Act of 2017. 2.FindingsCongress makes the following findings:
 (1)In 2014, the United Nations Commission of Inquiry (COI) on Human Rights in the Democratic People’s Republic of Korea (DPRK) found that the grave human rights violations still being perpetrated against the people of North Korea, due to policies established at the highest level of the state, amount to crimes against humanity. Crimes include forced starvation, sexual violence against women and children, restrictions on freedom of movement, arbitrary detention, torture, executions, and enforced disappearances, among other hardships.
 (2)The COI also noted that the Government of the People's Republic of China is aiding and abetting in crimes against humanity by forcibly repatriating North Korean refugees back to the DPRK. Upon repatriation, North Koreans are sent to prison camps, tortured, or even executed. The Government of the People's Republic of China’s forcible repatriation of North Korean refugees violates its obligation to uphold the principle of non-refoulement, under the United Nations Convention Relating to the Status of Refugees, done at Geneva July 28, 1951 (as made applicable by the Protocol Relating to the Status of Refugees, done at New York January 31, 1967 (19 UST 6223)).
 (3)Estimates from the COI suggest that between 80,000 and 120,000 people are believed to be imprisoned in political prison camps in North Korea. Another 70,000 are believed to be held at other detention facilities. Prisoners in both situations are subject to harsh conditions, limited food, sexual abuse, and in most cases hard labor.
 (4)One of the most overlooked findings of the COI report was the persecution of religious minorities, especially Christians. There is effectively no freedom of religion in North Korea, only worship of the Kim family. Christians are subjected to particularly acute persecution. It has been reported that Christians in North Korea have been tortured, forcibly detained, and even executed for possessing a Bible or professing Christianity.
 (5)North Korea profits from its human rights abuses. One report from the Asan Institute for Policy Studies suggests that there are nearly 50,000 North Korean workers forced to labor overseas, sometimes without compensation, and for as much as 20 hours at a time. Workers that received compensation were not to be paid more than $150 per month, which is between 10 to 20 percent of the value of the labor they performed. Based on this report, the regime may profit as much as $360,000,000 annually from just 50,000 laborers.
 (6)On July 6, 2016, the United States imposed sanctions on North Korean leader Kim Jong Un and other senior North Korean officials for human rights violations as required by the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122). This was the first time that the United States had designated North Korean entities for human rights abuses.
 (7)The North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122) requires the President to impose mandatory penalties under United States law on any person that knowingly engages in, is responsible for, or facilitates serious human rights abuses by the Government of North Korea.
 (8)Although the United States Refugee Admissions Program remains the largest in the world by far, the United States has resettled only 174 refugees from North Korea between January 2008 and January 2017. Since the enactment of the North Korea Human Rights Reauthorization Act of 2008 (Public Law 110–346), the United States has resettled a total of 212 refugees from the DPRK.
 3.Sense of CongressIt is the sense of Congress that— (1)the United States Government should continue to make it a priority to improve information access in North Korea by exploring the use of new and emerging technologies and expanding nongovernmental radio broadcasting to North Korea, including news and information, to increase information dissemination in the DPRK;
 (2)in an effort to more efficiently and actively participate in humanitarian burden-sharing, the Governments of the United States and the Republic of South Korea should commit to revisit and explore new opportunities for coordinating efforts to plan for a humanitarian and human rights disaster in advance of the collapse of the DPRK;
 (3)the United Nations has a significant role to play in promoting and improving human rights in North Korea and should press for access for the Special Rapporteur on the situation of human rights in the Democratic People’s Republic of Korea as well as the United Nations High Commissioner for Human Rights;
 (4)because refugees among North Koreans fleeing into China face severe punishments upon their forcible return, the United States should urge the Government of the People's Republic of China to—
 (A)immediately halt its forcible repatriation of North Koreans; (B)fulfill its obligations pursuant to the 1951 United Nations Convention Relating to the Status of Refugees, the 1967 Protocol Relating to the Status of Refugees, and the 1995 Agreement on the Upgrading of the UNHCR Mission in the People’s Republic of China;
 (C)allow the United Nations High Commissioner for Refugees (UNHCR) unimpeded access to North Koreans inside China to determine whether they are refugees and whether they require assistance;
 (D)address the concerns of the United Nations Committee against Torture by incorporating the principle of non-refoulement into domestic legislation; and
 (E)recognize the legal status of North Korean women who marry or have children with Chinese citizens, and ensure that all such children are granted resident status and access to education and other public services in accordance with Chinese law and international standards;
 (5)the President should continue to designate all individuals found to have committed violations described in section 104(a) of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 2914(a)), regarding complicity in censorship and human right abuses; and
 (6)United States citizens should not travel to the Democratic People’s Republic of Korea, and the Department of State should launch a public awareness campaign about the risks and dangers of such travel.
 4.Radio broadcasting to North KoreaSection 103(a) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7813(a)) is amended— (1)by striking that the United States should facilitate and inserting the following: “that the United States should—
				
 (1)facilitate; (2)in paragraph (1), as redesignated by paragraph (1) of this section—
 (A)by striking radio broadcasting and inserting broadcasting, including news rebroadcasting,; and (B)by striking increase broadcasts and inserting increase such broadcasts, including news rebroadcasts,; and
 (C)by striking Voice of America. and inserting the following: Voice of America; and; and (3)by adding at the end the following new paragraph:
				
 (2)expand funding for nongovernmental organization broadcasting efforts, prioritizing organizations that engage North Korean defectors in programming and broadcast services..
 5.Actions to promote freedom of informationSection 104(a) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7814(a)) is amended— (1)by striking The President and inserting the following:
				
 (1)In generalThe President; (2)by inserting , USB drives, micro SD cards, audio players, video players, cell phones, wi-fi, wireless internet, webpages, internet, wireless telecommunications, and other electronic media that shares information before the period at the end; and
 (3)by adding at the end the following new paragraphs:  (2)DistributionIn accordance with the sense of Congress described in section 103, the President, acting through the Secretary of State, is authorized to distribute or provide grants to distribute information receiving devices, electronically readable devices, and other informational sources into North Korea, including devices and informational sources specified in paragraph (1). To carry out this paragraph, the President is authorized to issue regulations to facilitate the free-flow of information into North Korea.
 (3)Research and development grant programIn accordance with the authorization described in paragraphs (1) and (2) to increase the availability and distribution of sources of information inside North Korea, the President, acting through the Secretary of State, is authorized to establish a grant program to make grants to eligible entities to develop or distribute (or both) new products or methods to allow North Koreans easier access to outside information. Such program may involve public-private partnerships.
 (4)CultureIn accordance with the sense of Congress described in section 103, the Broadcasting Board of Governors may broadcast American, Korean, Chinese, and other popular music, television, movies, and popular cultural references as part of its programming.
 (5)Rights and lawsIn accordance with the sense of Congress described in section 103, the Broadcasting Board of Governors shall broadcast to North Korea in the Korean language information on rights, laws, and freedoms afforded through the North Korean Constitution, the Universal Declaration of Human Rights, the United Nations Commission of Inquiry on Human Rights in the Democratic People’s Republic of Korea, and any other applicable treaties or international agreements to which North Korea is bound.
 (6)Focus on religious minoritiesEfforts to improve information access under this subsection should give priority to religious communities and should be coordinated with the Office of International Religious Freedom to ensure maximum impact in improving the rights of religious persons in North Korea.
 (7)Broadcasting reportNot later than— (A)180 days after the date of the enactment of this paragraph, the Secretary of State, in consultation with the Broadcasting Board of Governors, shall submit to the appropriate congressional committees a report that sets forth a detailed plan for improving broadcasting content for the purpose of targeting new audiences and increasing listenership; and
 (B)one year after the date of the enactment of this paragraph and annually thereafter for each of the next five years, the Secretary of State, in consultation with the Broadcasting Board of Governors, shall submit to the appropriate congressional committees a report including—
 (i)a description of the effectiveness of actions taken pursuant to this section, including data reflecting audience and listenership, device distribution and usage, and technological development and advancement usage;
 (ii)the amount of funds expended by the United States Government pursuant to section 403; and (iii)other appropriate information necessary to fully inform Congress of efforts related to this section..
 6.Sense of Congress on actions to prepare for governmental collapse in North KoreaTitle III of the North Korean Human Rights Act of 2004 (22 U.S.C. 7841 et seq.) is amended by adding at the end the following new section:
			
 306.Sense of Congress on actions to prepare for governmental collapse in North KoreaIt is the sense of Congress that— (1)a collapse of the current Government, or a significant change in the leadership, of the Democratic People's Republic of Korea could impact stability and security of the region, and critical United States interests, and would result in a significant flow of refugees to neighboring states; and
 (2)as such, the United States Government should work with countries sharing a land or maritime border with the DPRK to develop long-term whole-of-government plans to coordinate efforts related to humanitarian assistance and human rights promotion and to effectively assimilate North Korean defectors..
		7.Reauthorization provisions
 (a)Support for human rights and democracy programsSection 102 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7812(b)(1)) is amended— (1)in subsection (a), by adding at the end the following: The President is also authorized to provide grants to entities to undertake research on North Korea’s denial of human rights, including on the political and military chains of command responsible for authorizing and implementing systemic human rights abuses, including at prison camps and detention facilities where political prisoners are held.; and
 (2)in subsection (b)(1), by striking 2017 and inserting 2022. (b)Actions To promote freedom of informationSubsections (b)(1) and (c) of section 104 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7814) are amended by striking 2017 and inserting 2022 each place it appears.
 (c)Special Envoy on North Korean human rights issuesSection 107(d) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7817(d)) is amended by striking 2017 and inserting 2022. (d)Report on United States humanitarian assistanceSection 201 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7831 is amended—
 (1)in subsection (a), in the matter preceding paragraph (1), by striking 2017 and inserting 2022; (2)by redesignating subsection (b) as subsection (c); and
 (3)by inserting after subsection (a) the following new subsection:  (b)Needs assessmentThe report shall include a needs assessment to inform the distribution of humanitarian assistance inside North Korea..
 (e)Assistance provided outside of North KoreaSection 203(c)(1) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7833(c)(1)) is amended by striking 2013 through 2017 and inserting 2018 through 2022. (f)Annual reportsSection 305(a) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7845(a)) is amended, in the matter preceding paragraph (1) by striking 2017 and inserting 2022.
	
 1.Short titleThis Act may be cited as the North Korean Human Rights Reauthorization Act of 2017. 2.FindingsCongress makes the following findings:
 (1)In 2014, the United Nations Commission of Inquiry (COI) on Human Rights in the Democratic People’s Republic of Korea (DPRK) found that the grave human rights violations still being perpetrated against the people of North Korea, due to policies established at the highest level of the state, amount to crimes against humanity. Crimes include forced starvation, sexual violence against women and children, restrictions on freedom of movement, arbitrary detention, torture, executions, and enforced disappearances, among other hardships.
 (2)The COI also noted that the Government of the People's Republic of China is aiding and abetting in crimes against humanity by forcibly repatriating North Korean refugees back to the DPRK. Upon repatriation, North Koreans are sent to prison camps, tortured, or even executed. The Government of the People's Republic of China’s forcible repatriation of North Korean refugees violates its obligation to uphold the principle of non-refoulement, under the United Nations Convention Relating to the Status of Refugees, done at Geneva July 28, 1951 (as made applicable by the Protocol Relating to the Status of Refugees, done at New York January 31, 1967 (19 UST 6223)).
 (3)Estimates from the COI suggest that between 80,000 and 120,000 people are believed to be imprisoned in political prison camps in North Korea. Another 70,000 are believed to be held at other detention facilities. Prisoners in both situations are subject to harsh conditions, limited food, sexual abuse, and in most cases hard labor.
 (4)One of the most overlooked findings of the COI report was the persecution of religious minorities, especially Christians. There is effectively no freedom of religion in North Korea, only worship of the Kim family. Christians are subjected to particularly acute persecution. It has been reported that Christians in North Korea have been tortured, forcibly detained, and even executed for possessing a Bible or professing Christianity.
 (5)North Korea profits from its human rights abuses. One report from the Asan Institute for Policy Studies suggests that there are nearly 50,000 North Korean workers forced to labor overseas, sometimes without compensation, and for as much as 20 hours at a time. Workers that received compensation were not to be paid more than $150 per month, which is between 10 to 20 percent of the value of the labor they performed. Based on this report, the regime may profit as much as $360,000,000 annually from just 50,000 laborers.
 (6)On July 6, 2016, the United States imposed sanctions on North Korean leader Kim Jong Un and other senior North Korean officials for human rights violations as required by the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122). This was the first time that the United States had designated North Korean entities for human rights abuses.
 (7)The North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122) requires the President to impose mandatory penalties under United States law on any person that knowingly engages in, is responsible for, or facilitates serious human rights abuses by the Government of North Korea.
 (8)Although the United States Refugee Admissions Program remains the largest in the world by far, the United States has resettled only 174 refugees from North Korea between January 2008 and January 2017. Since the enactment of the North Korea Human Rights Reauthorization Act of 2008 (Public Law 110–346), the United States has resettled a total of 212 refugees from the DPRK.
 3.Sense of CongressIt is the sense of Congress that— (1)the United States Government should continue to make it a priority to improve information access in North Korea by exploring the use of new and emerging technologies and expanding nongovernmental radio broadcasting to North Korea, including news and information, to increase information dissemination in the DPRK;
 (2)in an effort to more efficiently and actively participate in humanitarian burden-sharing, the Governments of the United States and the Republic of South Korea should commit to revisit and explore new opportunities for coordinating efforts to plan for a humanitarian and human rights disaster;
 (3)the United Nations has a significant role to play in promoting and improving human rights in North Korea and should press for access for the Special Rapporteur on the situation of human rights in the Democratic People’s Republic of Korea as well as the United Nations High Commissioner for Human Rights;
 (4)because refugees among North Koreans fleeing into China face severe punishments upon their forcible return, the United States should urge the Government of the People's Republic of China to—
 (A)immediately halt its forcible repatriation of North Koreans; (B)fulfill its obligations pursuant to the 1951 United Nations Convention Relating to the Status of Refugees, the 1967 Protocol Relating to the Status of Refugees, and the 1995 Agreement on the Upgrading of the UNHCR Mission in the People’s Republic of China;
 (C)allow the United Nations High Commissioner for Refugees (UNHCR) unimpeded access to North Koreans inside China to determine whether they are refugees and whether they require assistance;
 (D)address the concerns of the United Nations Committee against Torture by incorporating the principle of non-refoulement into domestic legislation; and
 (E)recognize the legal status of North Korean women who marry or have children with Chinese citizens, and ensure that all such children are granted resident status and access to education and other public services in accordance with Chinese law and international standards;
 (5)the President should continue to designate all individuals found to have committed violations described in section 104(a) of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 2914(a)), regarding complicity in censorship and human right abuses;
 (6)United States citizens should not travel to the Democratic People’s Republic of Korea, and the Department of State should launch a public awareness campaign about the risks and dangers of such travel;
 (7)the United States should continue to seek cooperation from all foreign governments to allow the United Nations High Commissioner for Refugees access to process North Korean refugees overseas for resettlement and to allow United States officials access to process refugees for resettlement in the United States (if that is the destination country of the refugees' choosing);
 (8)the Secretary of State, through persistent diplomacy by senior officials, including United States ambassadors to Asia-Pacific countries, and in close cooperation with United States ally South Korea, should make every effort to promote the protection of North Korean refugees and defectors; and
 (9)because North Koreans fleeing into China face a well-founded fear of persecution upon their forcible repatriation, the United States should urge China to—
 (A)immediately halt the forcible repatriation of North Koreans; (B)allow the United Nations High Commissioner for Refugees unimpeded access to North Koreans inside China to determine whether such North Koreans require protection as refugees; and
 (C)fulfill its obligations under the 1951 United Nations Convention Relating to the Status of Refugees, the 1967 Protocol Relating to the Status of Refugees, and the Agreement on the Upgrading of the UNHCR Mission in the People's Republic of China to UNHCR Branch Office in the People's Republic of China (signed December 1, 1995).
 4.Radio broadcasting to North KoreaSection 103(a) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7813(a)) is amended— (1)by striking that the United States should facilitate and inserting the following: “that the United States should—
				
 (1)facilitate; (2)in paragraph (1), as redesignated by paragraph (1) of this section—
 (A)by striking radio broadcasting and inserting broadcasting, including news rebroadcasting,; and (B)by striking increase broadcasts and inserting increase such broadcasts, including news rebroadcasts,; and
 (C)by striking Voice of America. and inserting the following: Voice of America; and; and (3)by adding at the end the following new paragraph:
				
 (2)expand funding for nongovernmental organization broadcasting efforts, prioritizing organizations that engage North Korean defectors in programming and broadcast services..
 5.Actions to promote freedom of informationSection 104(a) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7814(a)) is amended— (1)by striking The President and inserting the following:
				
 (1)In generalThe President; (2)by inserting , USB drives, micro SD cards, audio players, video players, cell phones, wi-fi, wireless internet, webpages, internet, wireless telecommunications, and other electronic media that shares information before the period at the end; and
 (3)by adding at the end the following new paragraphs:  (2)DistributionIn accordance with the sense of Congress described in section 103, the President, acting through the Secretary of State, is authorized to distribute or provide grants to distribute information receiving devices, electronically readable devices, and other informational sources into North Korea, including devices and informational sources specified in paragraph (1). To carry out this paragraph, the President is authorized to issue regulations to facilitate the free-flow of information into North Korea.
 (3)Research and development grant programIn accordance with the authorization described in paragraphs (1) and (2) to increase the availability and distribution of sources of information inside North Korea, the President, acting through the Secretary of State, is authorized to establish a grant program to make grants to eligible entities to develop or distribute (or both) new products or methods to allow North Koreans easier access to outside information. Such program may involve public-private partnerships.
 (4)CultureIn accordance with the sense of Congress described in section 103, the Broadcasting Board of Governors may broadcast American, Korean, Chinese, and other popular music, television, movies, and popular cultural references as part of its programming.
 (5)Rights and lawsIn accordance with the sense of Congress described in section 103, the Broadcasting Board of Governors should broadcast to North Korea in the Korean language information on rights, laws, and freedoms afforded through the North Korean Constitution, the Universal Declaration of Human Rights, the United Nations Commission of Inquiry on Human Rights in the Democratic People’s Republic of Korea, and any other applicable treaties or international agreements to which North Korea is bound.
 (6)Focus on religious minoritiesEfforts to improve information access under this subsection should give priority to religious communities and should be coordinated with the Office of International Religious Freedom to ensure maximum impact in improving the rights of religious persons in North Korea.
 (7)Broadcasting reportNot later than— (A)180 days after the date of the enactment of this paragraph, the Secretary of State, in consultation with the Broadcasting Board of Governors, shall submit to the appropriate congressional committees a report that sets forth a detailed plan for improving broadcasting content for the purpose of targeting new audiences and increasing listenership; and
 (B)one year after the date of the enactment of this paragraph and annually thereafter for each of the next five years, the Secretary of State, in consultation with the Broadcasting Board of Governors, shall submit to the appropriate congressional committees a report including—
 (i)a description of the effectiveness of actions taken pursuant to this section, including data reflecting audience and listenership, device distribution and usage, and technological development and advancement usage;
 (ii)the amount of funds expended by the United States Government pursuant to section 403; and (iii)other appropriate information necessary to fully inform Congress of efforts related to this section..
 6.Sense of Congress on humanitarian coordination related to the Korean PeninsulaTitle III of the North Korean Human Rights Act of 2004 (22 U.S.C. 7841 et seq.) is amended by adding at the end the following new section:
			
 306.Sense of Congress on humanitarian coordination related to the Korean PeninsulaIt is the sense of Congress that— (1)any instability on the Korean Peninsula could have significant humanitarian and strategic impact on the region and for United States national interests; and
 (2)as such, the United States Government should work with countries sharing a land or maritime border with the DPRK to develop long-term whole-of-government plans to coordinate efforts related to humanitarian assistance and human rights promotion and to effectively assimilate North Korean defectors..
		7.Reauthorization provisions
 (a)Support for human rights and democracy programsSection 102 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7812(b)(1)) is amended— (1)in subsection (a), by adding at the end the following: The President is also authorized to provide grants to entities to undertake research on North Korea’s denial of human rights, including on the political and military chains of command responsible for authorizing and implementing systemic human rights abuses, including at prison camps and detention facilities where political prisoners are held.; and
 (2)in subsection (b)(1), by striking 2017 and inserting 2022. (b)Actions To promote freedom of informationSection 104 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7814) is amended—
 (1)in subsection (b)(1)— (A)by striking $2,000,000 and inserting $3,000,000; and
 (B)by striking 2017 and inserting 2022; and (2)in subsection (c), by striking 2017 and inserting 2022.
 (c)Report by Special Envoy on North Korean human rights issuesSection 107(d) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7817(d)) is amended by striking 2017 and inserting 2022. (d)Report on United States humanitarian assistanceSection 201 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7831 is amended—
 (1)in subsection (a), in the matter preceding paragraph (1), by striking 2017 and inserting 2022; (2)by redesignating subsection (b) as subsection (c); and
 (3)by inserting after subsection (a) the following new subsection:  (b)Needs assessmentThe report shall include a needs assessment to inform the distribution of humanitarian assistance inside North Korea..
 (e)Assistance provided outside of North KoreaSection 203(c)(1) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7833(c)(1)) is amended by striking 2013 through 2017 and inserting 2018 through 2022. (f)Annual reportsSection 305(a) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7845(a)) is amended, in the matter preceding paragraph (1) by striking 2017 and inserting 2022.
			8.Report by Broadcasting Board of Governors
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Broadcasting Board of Governors shall submit to the appropriate congressional committees a report that—
 (1)describes the status of current United States broadcasting to North Korea and the extent to which the Board has achieved the goal of 12-hour-per-day broadcasting to North Korea, in accordance with section 103(a) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7813(a)); and
 (2)includes a strategy to overcome obstacles to such communication with the North Korean people, including through unrestricted, unmonitored, and inexpensive electronic means.
 (b)FormThe report required under subsection (a) shall be submitted in unclassified form but may include a classified annex.
 (c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
 9.Repeal of duplicative authorizationsSection 403 of the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122; 22 U.S.C. 9253) is hereby repealed.December 11, 2017Reported with an amendment